Beck, J.
The only ground of objection urged against the judgment is, that there was no plea to the indictment entered by defendant.
The abstract before us is entirely silent as to the fact upon which this objection is based. It is not shown whether there was, or was not a plea by defendant. To sustain the objection, in the absence of the fact appealing, we must presume defendant failed to plead. But this we cannot do. We are required to exercise all presumptions in favor of the regularity and correctness of the proceedings of the court below, and are permitted to entertain none against them. This rule is of daily application here. Error must be affirmatively shown, never presumed. Its application to this case illustrates its wisdom, for it would be strange indeed that the defendant should be twice tried without pleading to the indictment. It would indeed be a most defective rule for the administration *304of justice, which would permit us to presume against the regularity of the proceeding of a .court, to sustain an objection so purely technical.
AFFIRMED.